Citation Nr: 1737347	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  10-33 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for an inappropriate sinus tachycardia (cardiac disability), prior to March 25, 2016.

2.  Entitlement to an evaluation in excess of 10 percent for a cardiac disability, from March 25, 2016.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Abdelbary, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1998 to March 2006 and from March 2007 to August 2008.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In August 2016, the Veteran withdrew his prior request for a Board hearing. 

In September 2016, the Board granted an increased evaluation of 10 percent for the Veteran's service-connected cardiac disability.  Subsequently, the Veteran appealed the denial of an evaluation in excess of 10 percent for the claim on appeal to the United States Court of Appeals for Veterans Claims (Court).  In June 2017, based on a Joint Motion for Partial Remand (JMPR), the Court issued an Order vacating the Board's September 2016 decision that denied the Veteran a rating in excess of the granted percent for his service-connected cardiac disability, and remanded the claim back to the Board for further development.  


FINDINGS OF FACT

1.  Prior to March 25, 2016, the Veteran's cardiac disability was manifested by intermittent symptoms which required continuous medication; there is no evidence of a workload of greater than 5 METs but not greater than 7 METs that results in dyspnea, fatigue, angina, dizziness, or syncope; congestive heart failure within the past year, a workload of greater than 3 METs but not greater than 5 METs, or left ventricular dysfunction.  

2.  From March 25, 2016, the Veteran's cardiac disability was manifested by a workload of 5 METs, but not greater than 7 METs that results in dyspnea, fatigue, angina, dizziness, or syncope, and required the use of continuous medication; there was no evidence of congestive heart failure within the past year, a workload of greater than 3 METs but not greater than 5 METs, or left ventricular dysfunction.  

3.  For the entire appeal period, the Veteran's cardiac disability was not manifested by episodes of atrial fibrillation or other supraventricular tachycardia documented by ECG or Holter monitor; or signs and symptoms of chronic fatigue syndrome which are nearly constant or that result in periods of incapacitation. 


CONCLUSIONS OF LAW

1.  Prior to March 25, 2016, the criteria for an evaluation in excess of 10 percent for a cardiac disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.88b, Diagnostic Code (DC) 6354, 4.104 DC 7002, 7010 (2016).

2.  From March 25, 2016, the criteria for a 30 percent rating, but no higher, for a cardiac disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.88b, Diagnostic Code (DC) 6354, 4.104 DC 7002, 7010 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Legal Principles and Regulations 

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where an appeal is based on an initial rating for a disability, however, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In either case, if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Id.; Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).

The Veteran's service-connected cardiac disability is currently rated at 10 percent for the entire appeal period under 38 C.F.R. § 4.104, DC 7002.  The Board notes that the Veteran's cardiac disability was previously rated by analogy at a non compensable rating under DC 7099-7010, which pertains to supraventricular arrhythmias, with similar anatomical localization and symptomatology.  38 C.F.R. § 4.20.  The Veteran contends that this rating does not accurately depict the severity of his condition.  

In evaluating the Veteran's cardiac disability under separate diagnostic codes, the Board notes that the June 2017 JMPR directed the Board on remand to consider favorable evidence that was consistent with the 30-percent rating under 38 C.F.R. § 4.104, DC 7002.  Specifically, the JMPR directed the Board to consider a March 2106 VA examination report that reflects "during the interview-based metabolic equivalents (METs) test, Appellant had a reading of '>5-7."  June 2017 JMPR at 1. The JMPR also stated that "the VA examiner noted that the interview-based METs accurately reflect[s] Appellant's current cardiac functional level."  June 2017 JMPR at 1 (emphasis added).

Therefore, the Board will discuss the Veteran's current evaluation under DC 7002 which pertains to pericarditis, DC 7010, which pertains to supraventricular arrhythmias, and under DC 6354, which pertains to Chronic Fatigue Syndrome (CFS), which contemplates the Veteran's generalized symptoms of fatigue.  The Board will therefore consider by analogy the criteria under each of these diagnostic codes to determine the highest possible evaluation for the Veteran's cardiac disability.  As discussed below, DC 7002 allows for the highest possible evaluation for the Veteran's disability, and this code contemplates the anatomical location of the Veteran's cardiac disability.  The Board concludes that the Veteran's cardiac disability should be rated under DC 7002.

Under Diagnostic Code 7002, a 10 percent rating is warranted when a workload greater than 7 METs, but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or continuous medication is required.  A 30 percent rating is assigned if a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or if there is evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray.  A rating of 60 percent is assigned when there is more than one episode of congestive heart failure within the past year; where a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or where there is left ventricular dysfunction with an ejection fraction (EF) of 30 to 50 percent.  A rating of 100 percent is assigned for chronic congestive heart failure; or where a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or where there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, DC 7002.

One MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

Under DC 7010, a 10 percent rating is assigned for permanent atrial fibrillation (lone atrial fibrillation), or; one to four episodes per year of paroxysmal atrial fibrillation or other supraventricular tachycardia documented by ECG or Holter monitor.  A 30 percent rating is warranted when there is paroxysmal atrial fibrillation or other supraventricular tachycardia, with more than four episodes per year documented by ECG or Holter monitor.  The 30 percent rating constitutes the highest rating available under DC 7010.

Under DC 6354, a 10 percent rating is assigned for CFS which waxes and wanes, but results in period of incapacitation of at least one but less than two weeks total duration per year; or for symptoms controlled by continuous medication.  A 20 percent disability is assigned under this code for symptoms which are nearly constant and restrict daily activities by less than 25 percent of pre-illness level; or, which wax and wane, resulting in incapacitation of at least two but less than four weeks total duration per year.  A 40 percent is assigned for symptoms which are nearly constant and restrict routine daily activities to 50 to 75 percent of the pre-illness level, or; which wax and wane, resulting in periods of incapacitation of at least four but less than six weeks total duration per year.  A 60 percent rating is assigned for symptoms, which are nearly constant and restrict routine daily activities to less than 50 percent of the pre-illness level, or; which wax and wane, resulting in periods of incapacitation of at least six weeks total duration per year.  A 100 percent rating is assigned for symptoms which are nearly constant and so severe as to restrict routine daily activities almost completely and which may occasionally preclude self-care.  See 38 C.F.R. § 4.88b.

II. Factual Background

The Veteran was originally service connected for idiopathic sinus tachycardia, effective from March 2, 2006, and assigned a noncompensable rating under 38 C.F.R. § 4.104, DC 7010.  Subsequently, in March 2009, which is the beginning of the rating period on appeal, the Veteran submitted a claim for entitlement to an increased compensable rating, for his cardiac disorder, informing VA that his disorder was misdiagnosed and that his diagnosis is inappropriate sinus tachycardia, which was later confirmed in a May 2009 VA Arrhythmias Examination.

The Veteran has reported a history of multiple symptoms.  For example, in his March 2009 claim for increased compensation, the Veteran reported a history of difficulty concentrating, lightheadedness, shakiness of the limbs, exercise intolerance, and nausea.  The Veteran stated that these symptoms were present while still serving during his periods of active duty.  After separation from his last period of service, the Veteran underwent further testing at the Mayo Clinic and was given an amended diagnosis of inappropriate sinus tachycardia. 

In a January 2009 Mayo Clinic medical record, the Veteran reported fatigue, palpitations, dizziness and dizzy spells, and decreased energy levels.  The Veteran reported that he has had decreased effort tolerance and that whenever he exercises, he has variations in heart rate the day after, and he therefore has completely stopped exercising.  The Veteran also reported decreased energy levels at work. 

In a January 2009 medical record, cardiologist Dr. S. A. reported that the Veteran's Holter monitor shows sinus arrhythmia and rare, premature atrial and ventricular contractions.  Dr. S. A. diagnosed the Veteran with inappropriate sinus tachycardia and noted symptoms thereof can include increased sinus rates and severe fatigue, decreased effort tolerance and dizziness, which Dr. S. A. routinely sees in patients with inappropriate sinus tachycardia.  Dr. S.A. noted the Veteran is required to maintain a low-dose atenolol at 12.5 mg once a day for his cardiac disability.  See January 21, 2009 Mayo Clinic medical record. 

In a May 2009 statement by the Veteran, the Veteran reported he suffers from symptoms to include lightheadedness, dizziness, mental confusion, palpitations, chest discomfort, chest pressure, chest pains, difficulty breathing, a general feeling of being unwell, headaches, feeling an irregular heartbeat, flopping heart, eye-pressure, vision disruptions, and not being able to walk straight.  

In a May 2009 VA examination report, the Veteran reported that he has symptoms of lightheadedness, palpitations, whole body tingling, occasionally feeling like he's going to pass out, chess discomfort (usually mild), occasional nausea, and that he experiences these symptoms throughout the day.  Though the May 2009 VA examiner stated in the report that these aforementioned symptoms exist "at present," the Veteran then clarified that since taking his current medication, he has noticed decreased chest palpitations and discomfort.  The Veteran also clarified that since he started his prescribed exercise program in January, he has noticed his symptoms (particularly presyncopal feelings) have improved.  The Veteran stated that his current treatment regime has "good" effectiveness.  In terms of medical history, the VA examiner noted that in May 2006, the Veteran's ECG and Holter monitor test results were normal with no wall motion abnormalities.  The Veteran's current cardiac symptoms were reported as palpitations, dizziness, and chest discomfort.  The Veteran's arrhythmia was noted as being intermittent.  The VA examiner diagnosed the Veteran with inappropriate sinus tachycardia and noted an associated problem of postural orthostatic tachycardia syndrome.  

Then, a September 2009 letter from Dr. S. A. confirms that the Veteran's cardiac disability can be manifested by "symptoms of fatigue, effort intolerance, palpitations, inappropriate changes in sinus rate, inappropriately elevated sinus rates with minimal exertion."  Dr. S. A. also stated, "[i]n addition maneuvers to change autonomic tone such as the valsalva maneuver have shown abnormal responses on autonomic testing."  

In a March 2016 VA examination report, the Veteran provided a history of his disability manifestations prior to the appeal and prior to his January 2009 Mayo Clinic evaluation.  Regarding his symptoms since the Mayo Clinic evaluation, the Veteran reported that his symptoms have improved and are reasonably controlled.  He did report symptoms of headache and lightheadedness and palpitations that occur twice a month, especially after lunch.  The Veteran stated that during these episodes, he has a feeling that things are not right.  The Veteran reported that he exercises regularly.  The VA examiner noted a diagnosis of pericarditis and idiopathic sinus tachycardia.  

In terms of medical history, the VA examiner noted that the Veteran's January 2008 Echocardiogram revealed a normal left ventricular ejection fraction of 60 percent.  The Holter monitor had abnormal results due to palpitations, but revealed no finding of supraventricular tachycardia.  

Additionally, the VA examiner noted that the Veteran is required to take continuous medication to control his heart condition.  The VA examiner noted that there was no myocardial infarction, congestive heart failure, heart valve conditions, infectious heart condition, or pericardial adhesions.  There is no evidence of cardiac hypertrophy or cardiac dilatation.  The VA examiner noted that the Veteran has intermittent cardiac arrhythmia, specifically his inappropriate sinus tachycardia related to his autonomic dysfunction, and rare palpitations.  The Veteran, however, has not had any hospitalizations for the treatment of his heart condition (other than non-surgical and surgical procedures for the treatment of his heart condition).  

During the interview-based metabolic equivalents (METs) test, the Veteran had a reading of ">5-7."  This METs level has been found to be consistent with activities such as walking one flight of stairs, golfing (without cart), mowing lawn (push mower), and heavy yard work.  The VA examiner noted that the interview-based METs test accurately reflects the Veteran's current cardiac functional level.  

      III. Analysis
      
Applying the criteria set forth to the above facts in this case, and resolving doubt in favor of the Veteran, the Board finds that pursuant to DC 7002, from March 25, 2016, wherein the Board finds there is a factually ascertainable increase in the severity of the Veteran's cardiac disability, a 30 percent rating, and no higher, is warranted for the manifestations associated with the Veteran's cardiac disability.  Prior to March 25, 2016, the Board finds the Veteran's cardiac disability is manifested by impairment warranting the currently assigned 10-percent rating.  


A.  Prior to March 25, 2016

Here, the Veteran is currently evaluated under DC 7002 at 10 percent.  A 10 percent rating is warranted for when a workload greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or continuous medication is required.  The next higher evaluation is a 30 percent rating, assigned for pericarditis if a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or if there is evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray.  

Prior to March 25, 2016, the evidence of record, as noted in the Veteran's January 2009 medical records from the Mayo Clinic and May 2009 VA examination report, reflects that the Veteran's cardiac disability is manifested by intermittent symptoms, such as palpitation, dizziness, and chest discomfort which require continuous medication.  The next higher rating is 30 percent under DC 7002.  However, the evidence of record does not support a finding of 30 percent under DC 7002, as there is no evidence of pericarditis with a workload of greater than 5 METs but not greater than 7 METs that results in dyspnea, fatigue, angina, dizziness, or syncope; or evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray.  

B.  From March 25, 2016

From March 25, 2016, as reflected in the Veteran's March 2016 VA examination report, the VA examiner noted a diagnosis of pericarditis, and also during the interview-based METs test, the Veteran had a reading of ">5-7."  The VA examiner noted the Veteran's exhibited symptoms of nausea and fatigue associated with his cardiac disability.  The VA examiner noted that the interview-based METs test accurately reflects the Veteran's current cardiac functional level.  

The Board notes that the March 2016 VA examination report is the only time reflected in the Veteran's medical records in which there is a factually ascertainable increase in the severity of the Veteran's cardiac disability.  Therefore, as of March 25, 2016 (date of the VA examination), in which the VA examiner noted that the Veteran's current cardiac functional level is measured by a workload of greater than 5 METs but not greater than 7 METs that results in fatigue and dizziness, the criteria for an increased disability rating of 30 percent, but no higher, have been met under DC 7002 for the Veteran's cardiac disability.


C.  During the Entire Appeal Period

Additionally, during the entire appeal period, the competent evidence, as reflected in the Veteran's March 2016 VA examination report, shows that the Veteran has not experienced more than one episode of congestive heart failure within the past year; or a workload of greater than 3 METs but not greater than 5 METs that results in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction (EF) of 30 to 50 percent.  Thus, the criteria for a 60 percent rating under DC 7002 have not been established at any time during the appeal period.  Furthermore, as there is no evidence of chronic congestive heart failure; a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of less than 30 percent, the criteria for a 100 percent rating under DC 7002 have not been established at any time during the appeal period.  

As previously mentioned, the Veteran was previously rated at a noncompensable rating under 38 C.F.R. § 4.104, DC 7010.  A 10 percent rating is warranted for permanent atrial fibrillation (lone atrial fibrillation), or: one to four episodes per year of paroxysmal atrial fibrillation or other supraventricular tachycardia documented by ECG or Holter monitor.  A maximum 30 percent rating is warranted where there is paroxysmal atrial fibrillation or other supraventricular tachycardia, with more than four episodes per year documented by ECG or Holter monitor. 

Here, during the appeal period, the evidence shows no episodes of atrial fibrillation or other supraventricular tachycardia documented by ECG or Holter monitor during the current appeal period.  For example, the May 2009 and March 2016 VA examiners each referred to the Veteran's Holter monitor findings dating January 2008, which were even taken prior to the appeal period and prior to the Veteran's improvement of symptoms.  Even then, the Veteran's Holter monitor findings were negative and the Veteran's 2008 ECG results showed no finding of supraventricular tachycardia.  Thus, the criteria for a compensable rating under DC 7010 are not met, and an increased rating under this code for the Veteran's cardiac disability is not warranted for this appeal period. 

Lastly, under 38 C.F.R. § 4.88b, DC 6354, regarding CFS, a 10 percent rating is warranted for signs and symptoms of CFS that wax and wane but result in periods of incapacitation of at least one but less than two weeks total duration per year or the symptoms are controlled by continuous medication.  A 20 percent disability rating is warranted for signs and symptoms of CFS which are nearly constant and restrict routine daily activities by less than 25 percent of the pre-illness level or; which wax and wane, resulting in periods of incapacitation of at least two but less than four weeks total duration per year.  A 40 percent disability rating is warranted for signs and symptoms of CFS that are nearly constant and restrict routine daily activities to 50 to 75 percent of the pre-illness level or; which wax and wane, resulting in periods of incapacitation of at least four but less than six weeks total duration per year.  A 60 percent disability rating is warranted for signs and symptoms of CFS that are nearly constant and restrict routine daily activities to less than 50 percent of the pre-illness level or; which wax and wane, resulting in periods of incapacitation of at least six weeks total duration per year.  A maximum 100 percent disability rating is warranted for signs and symptoms of CFS that are nearly constant and so severe as to restrict routine daily activities almost completely and which may occasionally preclude self-care. A Note to DC 6354 provides that, for the purpose of evaluating CFS, it will be considered incapacitating only while it requires bed rest and treatment by a physician.

Here, for the entire appeal period, the Veteran's symptoms, specifically his symptoms of difficulty concentrating and fatigue, are shown as being controlled by continuous medication.  For example, in the May 2009 and March 2016 VA examinations, the Veteran reported that his symptoms have improved and are reasonably controlled by medication.  Thus, for the entire appeal period, the criteria for a 10 percent rating under DC 6354 are met.  On the other hand, the Veteran's symptoms, to include fatigue, are not shown to be nearly constant, nor are they shown to restrict routine daily activities.  For example, the Veteran reported to the March 2016 VA examination that his symptoms occur about twice a month and that he exercises regularly.  For the entire appeal period, because signs and symptoms that are nearly constant or that result in periods of incapacitation are not shown, the criteria for a 20, 40, 60, or 100 percent rating under DC 6354 are not met or approximated, and an increased rating for the Veteran's cardiac disability under this code is not warranted.

Thus, for the above reasons, an increased rating of 30 percent, but no higher, is warranted under DC 7002 for the Veteran's cardiac disability, from March 25, 2016; and a rating in excess of 10 percent for the Veteran's cardiac disability is not warranted prior to March 25, 2016.

The Board has considered the applicability of other diagnostic codes and concludes that no other diagnostic codes are applicable.  For example, DC 7011 pertains to sustained ventricular arrhythmias.  Though DC 7011 contemplates similar anatomical localization of the Veteran's disability and similar symptomatology, DC 7011 does not apply because there is no indication that the Veteran's arrhythmia is sustained, and the evidence shows that the Veteran's arrhythmia occurs intermittently.  Thus, DC 7011 does not apply.  38 C.F.R. § 4.104.

Lastly, neither the Veteran nor his representative have raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet.App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to an evaluation in excess of 10 percent for the service-connected cardiac disability, prior to March 25, 2016, is denied. 


Entitlement to an increased disability rating of 30 percent for the service-connected cardiac disability, from March 25, 2016, is granted. 




______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


